In a child neglect proceeding pursuant to Family Court Act article 10, the mother appeals, and the father separately appeals, from an order of the Family Court, Queens County (Richroath, J.), dated November 29, 2007, which, after a hearing, denied their application pursuant to Family Court Act § 1028 to return the subject child to their custody.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the contentions of the parents, the Family Court providently exercised its discretion in denying their application pursuant to Family Court Act § 1028 to return the subject child to their custody. There was ample evidence presented at the hearing to support the conclusion that the child’s emotional, mental, and physical health would be at imminent risk if she was returned to live with her parents (see Family Ct Act § 1028; see also Matter of Andrew B., 49 AD3d 638 [2008]; Matter of Faith J., 47 AD3d 630 [2008]; Matter of Mollye S., 28 AD3d 487, 488 [2006]; Matter of Anesia E., 23 AD3d 465, 465-466 [2005]; Matter of Angel Marie L., 5 AD3d 773, 773-774 [2004]).
In light of the foregoing, and the failure of the parents to cooperate with the Administration for Children’s Services (hereinafter ACS), we agree with the Family Court’s determination that the safer course is to not return the child to the parents’ custody at this time (see Matter of Solomon W., 50 AD3d 912 [2008]; Matter of Iouke H., 50 AD3d 904, 905 [2008]).
The mother’s remaining contentions are without merit.
We share the concern of our dissenting colleague that this matter should proceed to resolution as quickly as possible in the Family Court. However, we note that during the pendency of this matter the child has made a very favorable adjustment to her current foster care placement, and that medical treatment *720has only been sought for her in response to genuine health problems which are unrelated to that placement. Moreover, while the dissent would return the child to the parents upon their compliance with various conditions, ACS and the Family Court have already imposed similar conditions with which the parents have largely failed to cooperate. Should the parents wish to work toward reunification with the child, they already have it within their power to do so. Mastro, J.E, Balkin, and McCarthy, JJ., concur.